Name: Commission Regulation (EEC) No 3289/90 of 15 November 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19. 11 . 90 Official Journal of the European Communities No L 319/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 3289/90 of 15 November 1990 amending Regulation (EEC) No 1207/90 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC), No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 (2) thereof, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts (J), as last amended by Regulation (EEC) No 3219/90 (4), and in particular Article 7 thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1207/90 (5), as last amended by Regulation (EEC) No 3226/90 (6); Whereas Commission Regulation (EEC) No 3153/85 (7), as last amended by Regulation (EEC) No 3672/89 (8), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 7 to 13 November 1990 for the Greek drachma lead, pursuant to Article 9 (2) of Regu ­ lation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable for Greece and the agricultural conversion rate for Greece in the pigmeat sector should be adapted pursuant to Article 6a of Regulation (EEC) No 1677/85 , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1207/90 is hereby amended as follows : 1 . The column headed 'Greece' in parts 1 , 3 , 5 , 7 and 8 in Annex I is replaced by that in Annex I hereto. 2 . Annexes II and III A are replaced by Annexes II and III A hereto. Article 2 This Regulation shall enter into force on 19 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 November 1990 . For the Commission Ray MAC SHARRY Member ofthe Commission 1) OJ No L 164, 24. 6 . 1985 , p . 6 . 2) OJ No L 201 , 31 . 7 . 1990, p . 9 . &gt;) OJ No L 312, 18 . 11 . 1988 , p . 16 . ') OJ No L 308 , 8 . 11 . 1990 , p . 21 . s) OJ No L 122, 14 . 5 . 1990, p . 1 . 4) OJ No L 312, 12 . 11 . 1990, p . 1 . 7) OJ No L 310, 21 . 11 . 1985 , p . 4 . *\ OT No L 358 . 8 . 12 . 1989. n . 28 . No L 319/2 Official Journal of the European Communities 19 . 11 . 90 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts li|| Positive \ Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc |||| \ l  1 000 kg  0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 ¢ 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 110312 00 1103 13 11 1103 13 19 11-1 11-1 11-2 11-3 11-3 0 7285 7286 7287 7288 7289 * 1 042,1 1 042,1 1 458,8 1 458,8 1 042,1 1 042,1 990,0 990,0 990,0 950,4 950,4 1 042,1 1 042,1 990,0 990,0 1 263,4 1 190,5 1 458,9 468,9 1 009,8 969,4 1 009,8 1 009,8 1 874,8 1 364,4 1 330,5 1 511,0 1 511,0 1 511,0 1103 13 90 1103 19 10 1103 19 30 1103 19 90 11-1 11-1 7285 7286 1 062,9 1 009,8 1 386,0 1 009,8 1 009,8 1103 21 00 1103 29 10 1103 29 20 ¢ 1 062,9 1 009,8 1 009,8 19 . 11 . 90 Official Journal of the European Communities No L 319/3 Positive Negative CN code Table Additionalcode Notes United Kingdom Germany DM Nether ­ lands F1 Spain Pta Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc £ 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-7 11-7 7158 7159 1103 29 30 1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 1091 1107 10 99 1107 20 00 1108 11 00  1 000 kg  969,4 1 062,9 1 009,8 1 009,8 1 009,8 1 386,0 969,4 1 710,7 1 062,9 1 009,8 1 146,3 1 009,8 .1 009,8 1 009,8 1 386,0 1 584,0 1 009,8 969,4 1 710,7 1 330,5 969,4 969.4 1 062,9 1 062,9 1 062,9 1 062,9 1 009,8 1 009,8 1 009,8 1 062,9 1 009,8 , 1 009,8 1 009,8 1 062,9 1 009,8 1 009,8 1 009,8 781.5 312.6 1 854,9 1 385,9 1 762,2 1 316,7 1 534,5 1 761,1 11-4 11-4 7290 7291 11-4 11-4 7290 7291 11-1 11-1 7285 7286 11-5 7294 No L 319/4 Official Journal of the European Communities 19 . 11 . 90 Positive Negative Additional code Germany Nether ­ lands Spain United Kingdom Denmark Italy France Greece Ireland CN code Table Notes Belgium/ Luxem ­ bourg Bfrs/Lfrs Portugal EscDM F1 Pta £ Dkr Lit FF Dr £ Irl 11-5 11-5 11-5 11-6 11-6 11-5 11-5 11-5 11-5 0 o o 0 o 7295 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 17-9 17-9 23-1 23-1 7622 7623 1108 11 00 1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 2309 10 31 2309 10 33  1 000 kg  1 761,1 1 573,5 1 573,5 1 573,5 1 573,5 1 573,5 1 573,5 1 573,5 1 573,5 2 396,7 2 052,8 1 573,5 1 573,5 1 573,5 2 146,6 1 500,6 1 573,5 430.4 891.5 430.4 891.5 430,4 922,2 430,4 922,2 2 084,1 125,0 6 183,6 12 367,3 10 797,8 21 595,6 125,0 6 308,6 12 492,3 125,0 10 922,8 21 720,6 396,0 6 183,6 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-3 23-3 23-9 23-9 7624 7625 7541 7542 7543 7547 7548 7549 7550 7551 7552 7629 7630 7631 7624 7691 7541 7542 O O oo OO 00 00 00 oo oo 00 00 00 oo 00 o o oo oo 19 . 11 . 90 Official Journal of the European Communities No L 319/5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2309 10 33 2309 10 51 2309 10 53 2309 90 31 2309 90 33 2309 90 41 2309 90 43 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-9 23-4 23-4 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-10 23-5 23-5 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-11 23-6 23-6 23-12 23-12 23-12 23-12 23-12 7543 7547 7548 . 7549 7645 7646 7647 7651 7652 7653 7624 7692 7541 7542 7543 7547 7548 7549 7654 7655 7656 7660 7661 7662 7624 7693 7541 7542 7543 7547 7548 7549 7663 7664 7665 7669 7670 7671 7624 7694 7541 7542 7543 7547 7548 (2X') (2X') (2X') ('X') (2X') (2X') (2X') ('X') (2X') (2X') (2X') ('X') (2X')  1 000 kg  12 367,3 10 797,8 21 595,6 396,0 6 579,6 12 763,3 396,0 11 193,8 21 991,6 781,5 6 183,6 12 367,3 10 797,8 21 595,6 781,5 6 965,1 13 148,8 781,5 11 579,3 22 377,1 125,0 6 183,6 12 367,3 10 797,8 21 595,6 125,0 6 308,6 12 492,3 125,0 10 922,8 21 720,6 396,0 6 183,6 12 367,3 10 797,8 No L 319/6 Official Journal of the European Communities 19. 11 . 90 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc L I \  1 000 kg  2309 90 43 23-12 23-12 23-12 23-12 23-12 23-12 23-12 7549 7672 7673 7674 7678 7679 7680 00 00 00 oo 00 00 oo ' ' 21 595,6 396,0 6 579,6 12 763,3 396,0 11 193,8 21 991,6 2309 90 51 23-7 23-7 7624 7695 0 0 ¢ 781,5 2309 90 53 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 23-13 7541 7542 7543 7547 7548 7549 7681 7682 7683 7687 7688 7689 00 oo oo oo 00 00 00 oo oo 00 00 oo ¢ i 6 183,6 12 367,3 10 797,8 21 595,6 781,5 6 965,1 13 148,8 781,5 11 579,3 22 377,1 (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities , the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . (J) When completing :  customs export formalities carried out in a Member State the currency of which has appreciated,  customs import formalities carried out in a Member State the currency of which has depreciated,  customs export formalities carried out in a Member State making use of the option provided in Article 10 of Regulation (EEC) No 1677/85, the applicant must state in the declaration provided for this purpose the complete composition of the product and the exact content by weight of non-milk constituents broken down by the combined nomenclature code. 19 . 11 . 90 Official Journal of the European Communities No L 319/7 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I \ DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc - 1\ I  100 kg live weight  \ 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 O 0 O O 4 759,9 4 759,9 4 759,9 4 759,9 4 759,9 IlI  100 kg net weight  0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 0 O O 9 043,8 9 043,8 9 043,8 9 043,8 7 235,0 7 235,0 10 852,5 10 852,5 7 235,0 12 375,7 8 044,2 8 044,2 1 287,1 1 287,1 6 435,3 2 011,0 2011,0 10 055,2 - 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 59 10 1602 90 61 02-2 02-2 16-4 16-4 16-4 16-4 7034 7038 7330 7331 7332 7332 0 0 OO 0 6 435,3 10 055,2 10 055,2 2 011,0 10 055,2 12 375,7 10 055,2 7 235,0 10 328,9 10 328,9 10 328,9 10 328,9 6 187,8 4 141,1 4 141,1 No L 319/8 Official Journal of the European Communities 19. 11 . 90 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls, heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (J) The compensatory amount shall not be applied :  in respect of auantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent . authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities. 19 . 11 . 90 Official Journal of the European Communities No L 319/9 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts |||||| Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I II||||  100 kg  I 0401 0402 10 11 0402 10 19 0402 10 91 0402 10 99 0402 21 11 0402 21 17 04-1 04-3 04-3 04-3 04-4 04-4 04-2 04-6 04-6 04-6 7058 7059 7074 7079 7089 7089 7744 7098 7099 7114 a+e 5 398,9 3 206,9 5 398,9 d + f d+f a + c 3 206,9 a+c 0402 21 19 0402 21 91 0402 21 99 0402 29 0402 91 0402 99 0403 10 11 0403 10 13 0403 10 19 0403 10 31 0403 10 33 0403 10 39 0403 90 11 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-5 04-5 04-5 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7093 7094 7097 a+c a+c a + c a+c+f a +c a+c+f a+c a+c a+c a+c+f a + c+f a+c+f 3 206,9 5 398,9 0403 90 13 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 04-6 04-6 04-6 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 7098 7099 7114 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 3 206,9 a + c a+c d+f a+c +f a + c +f a + c a + c a + c a+c +f a+c +f a+c +f No L 319/ 10 Official Journal of the European Communities 19 . 11,. 90 Positive Negative NotesCN code Table Additionalcode Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405  100 kg  a + c a + c a + c a+c a+c a+c a+c+f a + c+f a+c+f a+c+f a + c+f a+c+f 3 970,9 4 070,2 4 266,0 4 372,7 4 883,1 5 005,2 8 943,4 9 167,0 b x coef b x coef b x coef b b x coef 6 712,9 7 664,8 4 615,2 6 005,7 2 097,8 3 051,4 7 664,8 6 005,7 3 051,4 7 664,8 10 393,0 2 756,3 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8. 04-8 04-9 04-9 34-10 D4-10 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7194 7197 7198 7199 7214 7218 7225 7280 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 7233 7234 7235 7236 0406 10 10 0406 10 90 0406 20 10 0406 20 90 0406 30 10 19 . 11 . 90 Official Journal of ,the European Communities No L 319/ 11 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 04-10 7237 7238 7239 7235 7236 7237 7238 7235 7238 7239 04-11 04-11 04-12 04-12 04-12 04-12 04-12 04-12 04-13 04-13 04-13 04-13 04-13 04-13 04-13 7240 7241 7242 7243 7244 7245 7246 7247 7248 7250 7248 7250 7248 7249 7250  100 kg  4 042,7 5 882,5 6 976,0 2 756,3 4 042,7 5 882,5 5 882,5 6 976,0 6 976,0 7 255,3 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 8 970,8 8 970,8 6 005,7 8 970,8 8 220,4 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 0406 30 10 0406 30 31 0406 30 39 0406 30 90 0406 40 00 0406 90 11 0406 90 13 0406 90 15 0406 90 17 0406 90 19 0406 90 21 0406 90 23 0406 90 25 0406 90 27 0406 90 29 04-14 04-14 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 7251 7252 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 No L 319/ 12 Official Journal of the European Communities 19. 11 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc III li  100 kg  I 0406 90 29 04-15 7254  04-15 7255 Il 6 712,9 04-15 7256 Il 7 664,8 04-15 7257 II 4 615,2 04-15 7258 6 005,7 0406 90 31 04-15 7253 II  04-15 7254 Il  04-15 7255 Il 6 712,9 \ 04-15 7256 Il 7 664,8 04-15 7257 Il 4 615,2 04-15 7258 Il 6 005,7 0406 90 33 04-15 7253 Il  V 04-15 7254 Il  04-15 7255 6 712,9 \ 04-15 7256 Il 7 664,8 04-15 7257 Il 4 615,2 04-15 7258 Il \ 6 005,7 0406 90 35 04-16 7259  04-16 7274 6 712,9 04-16 7277 \ I 7 664,8 04-16 7278 \ 4 615,2 04-16 7279 6 005,7 0406 90 37 04-16 7259  04-16 7274 I. 6 712,9 04-16 7277 \ 7 664,8 04-16 7278 \ 4 615,2 04-16 7279 \ 6 005,7 0406 90 39 04-15 7254 \  04-15 7255 \ 6 712,9 04-15 7256 \ 7 664,8 04-15 7257 I 4 615,2 \ 04-15 7258 l 6 005,7 0406 90 50 04-15 7253 l  04-15 7254 I  04-15 7255 \ 6 712,9 04-15 7256 I 7 664,8 04-15 7257 \ 4 615,2 04-15 7258 6 005,7 0406 90 61 I  0406 90 63 'I  0406 90 69 10 393,0 0406 90 71 04-8 7226  04-8 7227 6 712,9 04-8 7228 7 664,8 04-8 7229 4 615,2 19 . 11 . 90 Official Journal of the European Communities No L 319/ 13 Positive Negative Germany Spain United Kingdom Denmark Italy France Greece Ireland Portugal CN code Table Additionalcode Notes Nether ­ lands Belgium/ Luxem ­ bourg Bfrs/LfrsDM F1 Pta £ Dkr Lit FF Dr £ Irl Esc 0406 90 71 0406 90 73 0406 90 75 0406 90 77 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 0406 90 79 0406 90 81  100 kg  6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 6 712,9 7 664,8 4 615,2 6 005,7 2 097,8 3 051,4 2 097,8 3 051,4 0406 90 83 0406 90 85 0406 90 89 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-8 04-8 7259 7274 7277 7278 7279 7253 7254 7255 7256 7257 7258 7226 7231 7232 7226 7231 7232 7226 0406 90 91 0406 90 93 0406 90 97 19 . 11 . 90No L 319/ 14 Official Journal of the European Communities ||I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I ||IIII  100 kg  0406 90 97 04-8 7228 liIl 7 664,8 04-8 7230 IlIl 6 005,7 04-8 7232 IlIl 3 051,4 0406 90 99 04-8 7226 Il  04-8 7228 IlIl 7 664,8 04-8 7230 IlIl 6 005,7 04-8 7232 IlIl 3 051,4 2309 10 15 23-14 7553 Il 618,4 23-14 7554 IIIl 1 236,7 23-14 7555 IIIl 1 855,1 V 23-14 7556 Il 2 3 1 8;9 23-14 7557 II 2 597,1 23-14 7558 Il 2 782,6 \ 23-14 7579 Il 1 079,8 23-14 7580 IIIl 2 159,6 23-14 7581 Il 3 239,3 23-14 7582 4 049,2 23-14 7583 4 535,1 23-14 7584 \ 4 859,0 23-14 7885 \ Il  2309 10 19 23-14 7553 Il 618,4 23-14 7554 II 1 236,7 23-14 7555 II 1 855,1 23-14 7556 \ 2 318,9 23-14 7557 2 597,1 23-14 7558 2 782,6 23-14 7579 IIIl 1 079,8 23-14 7580 2 159,6 23-14 7581 3 239,3 23-14 ' 7582 l 4 049,2 23-14 7583 l 4 535,1 23-14 7584 \ 4 859,0 23-14 7885 \ \  2309 10 39 23-14 7553 \ \ 618,4 23-14 7554 1 236,7 23-14 7555 l 1 855,1 23-14 7556 \ \ 2 318,9 I 23-14 7557 l \ 2 597,1 I 23-14 7558 l \ 2 782,6 23-14 7579 \ \ 1 079,8 23-14 7580 \ \ 2 159,6 23-14 7581 l \ 3 239,3 I 23-14 7582 I \ 4 049,2 23-14 7583 l \ 4 535,1 23-14 7584 \ I 4 859,0 19 . 11 . 90 Official Journal of the European Communities No L 319/ 15 I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I I I I I  100 kg  2309 10 39 23-14 7885 I  2309 10 59 23-14 7553 \ l \ \ 618,4 l 23-14 7554 \ 1 236,7 23-14 7555 \ 1 855,1 23-14 7556 \ 2 318,9 23-14 7557 l 2 597,1 23-14 7558 \ 2 782,6 23-14 7579 1 079,8 23-14 7580 2 159,6 23-14 7581 3 239,3 23-14 7582 4 049,2 23-14 7583 4 535,1 23-14 7584 4 859,0 23-14 7885  2309 10 70 23-14 7553 618,4 ' 23-14 7554 \ 1 236,7 23-14 7555 \ 1 855,1 23-14 7556 \ 2 318,9 23-14 7557 \ l 2 597,1 23-14 7558 \ .I 2 782,6 23-14 7579 1 079,8 23-14 7580 III. \ 2 159,6 23-14 . 7581 II 3 239,3 23-14 7582 4 049,2 \ 23-14 7583 \ 4 535,1 23-14 7584 Il 4 859,0 23-14 7885 Il  2309 90 35 23-14 7553 Il 618,4 23-14 7554 Il 1 236,7 23-14 7555 Il 1 855,1 23-14 7556 Il 2 318,9 23-14 7557 Il \ 2 597,1 23-14 7558 Il 2 782,6 23-14 7579 Il 1 079,8 23-14 7580 Il 2 159,6 23-14 7581 3 239,3 I 23-14 7582 4 049,2 l 23-14 7583 \ 4 535,1  23-14 7584 I .I \ 4 859,0 23-14 7885 \ ' _ 2309 90 39 23-14 7553 \ 618,4 23-14 7554 \ 1 236,7 \ 23-14 7555 \ 1 855,1 \ 23-14 7556 l 2 318,9 23-14 7557 \ I 2 597,1 No L 319/ 16 Official Journal of the European Communities 19 . 11 . 90 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc IIII  100 kg  2309 90 39 23-14 7558 II 2 782,6 23-14 7579 II 1 079,8 23-14 7580 . 2 159,6 23-14 7581 II 3 239,3 23-14 7582 Il 4 049,2 23-14 7583 II 4 535,1 23-14 7584 II 4 859,0 23-14 7885 II\  2309 90 49 23-14 7553 II 618,4 23-14 7554 II 1 236,7 23-14 7555 1 855,1 23-14 7556 Il 2 318,9 23-14 7557 I-I 2 597,1 23-14 7558 Il 2 782,6 23-14 7579 1 079,8 23-14 7580 2 159,6 23-14 7581 l 3 239,3 23-14 7582 4 049,2 23-14 7583 4 535,1 23-14 7584 4 859,0 23-14 7885   2309 90 59 23-14 7553 618,4 23-14 7554 \ 1 236,7 23-14 7555 \ 1 855,1 23-14 7556 \ 2 318,9 23-14 7557 \ 2 597,1 23-14 7558 \ 2 782,6 23-14 7579 \ 1 079,8 23-14 7580 \ 2 159,6 23-14 7581 \ 3 239,3 23-14 7582 l 4 049,2 23-14 7583 \ 4 535,1 23-14 7584 \ 4 859,0 23-14 7885 \  2309 90 70 23-14 7553 \ 618,4 23-14 7554 1 236,7 23-14 7555 1 855,1 23-14 7556 2 318,9 ' 23-14 7557 2 597,1 23-14 7558 2 782,6 23-14 7579 1 079,8 23-14 7580 2 159,6 23-14 7581 3 239,3 23-14 7582 4 049,2 23-14 7583 4 535,1 19 . 11 . 90 Official Journal of the European Communities No L 319/17 NegativePositive CN code Germany Nether ­ lands Spain Table Additionalcode Notes United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal EscDM F1 Pta 2309 90 70  100 kg  4 859,023-14 23-14 7584 7885  % milk fat/ 100 kg product  99,8 109,5 a b  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  46,2c  % lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  54,0d  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  4,2e f  °/o sucrose/ 100 kg product  3,7 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the added whey. 19 . 11 . 90No L 319/ 18 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Additional codeCN code Table Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Italy Lit France FF Greece Dr Portugal Esc Denmark Dkr Ireland £ Irl o (') o (') o 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-7 17-7 17-7 7340 7340 7340 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 C) o o  100 kg  309,1 309,1 309,1 309,1 . 309,1 309,1 309,1 309,1 371,0 371,0 371,0  100 kg of dry matter  371,0 371,0 371,0  % sucrose content and 100 kg net  3,710 3,710 3,710  100 kg of dry matter  371,0  % sucrose content and 100 kg net  3,710 3,710 3,710 3,710 3,710 3,710 3,710  100 kg of dry matter  371,0  °/o sucrose content and 100 kg net  3,710 3,710 3,710 17-10 17-10 17-10 7345 7346 7347 734017-7 17-11 17-11 17-11 17-12 17-10 17-10 17-8 7349 7350 7351 7353 7345 7346 7347 O O O O C) o o 21-5 7419 7423 7424 7425 21-6 21-6 21-6 O O O 19. 11 . 90 Official Journal of the European Communities No L 319/19 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports . No L 319/20 Official Journal of the European Communities 19 . 11 . 90 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative CN code Table NotesAdditionalcode Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc  100 kg  4 859,0 5 412,2 7 651,0 801,2 1 213,7 4 859,0 5 412,2 7 651,0 801,2 1 213,7 1 237,5 1 237,5 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 90 1806 31 00 1806 32 10 1806 32 90 1806 90 11 1806 90 19 1806 90 31 7632 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-1 18-4 18-4 18-4 18-1 18-1 19 . 11 . 90 Official Journal of the European Communities No L 319/21 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 00 1902 19 10 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 50 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 2905 44 11 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 i?-l 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 21-1 2.1-1 21-1 21-1 »  7632 $ * ¢ * $ » * * * $ 7633 7634 » » * « ¢ *  6585 7585 6586 7586 * » 7001 7002 7003 7004 7635 7636 7637 7642 i  100 kg  1 100,0 1 311,6 1 639,1 1 961,1 No L 319/22 Official Journal of the European Communities 19 . 11 . 90 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 2905 44 19 2905 44 91 2905 44 99 3505 10 10 . 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 7036 7037 7040 7041 7042 i  100 kg  680.3 760.4 830,6 897.3 990,8 721.5 801.6 871,8 938,5 1 032,0 768.5 848.6 918,8 985,5 819.1 899.2 969.4 2 040,8 2 120,9 2 191,1 No L 319/2319 . 11 . 90 Journal of the European Communities Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc 7043 7044 7045 7046 7047 7048 7049 7050 7051 7052 7053 7055 7056 7057 7060 7061 7062 7063 7064 7065 7066 7067 7068 7069 7070 7071 7072 7073 7075 7076 7077 7080 7081 7082 7083 7084 7085 7086 7087 7088 7090 7091 7092 7095 7096  100 kg  2 257,8 2 351,3 2 082,0 2 162,1 2 232,3 2 299,0 2 392,5 2 129,0 2 209,1 2 279,3 2 346,0 2 179,6 2 259,7 2 329,9 3 644,3 3 724,4 3 794,6 3 861,3 3 954,8 3 685,5 3 765,6 3 835,8 3 902,5 3 996,0 3 732,5 3 812,6 3 882,8 3 949,5 3 783,1 3 863,2 3 933,4 7 094,2 7 174,3 7 244,5 7 311,2 7 404,7 7 135,4 7 215,5 7 285,7 7 352,4 7 182,4 7 262,5 7 332,7 7 233,0 7 313,1 No L 319/24 Official Journal of the European Communities 19 . 11 . 90 I I Positive . Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta . United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I  100 kg   \ 7100 (')   \ 7101 o   7102 (') l .   \ 7103 (') \   I 7104 (') \   I 7105 o   I 7106 (') I   I 7107 0 ......s  \ 7108 o   \ 7109 0   I 7110 C)   \ 7111 0)   7112 0   I 7113 (')   I 7115 C)   I 7116 (')   7117 o ¢   \ 7120 C) 927,8  I 7121 C) 1 007,9  - 7122 n 1 078,1  I 7123 n 1 144,8  I 7124 C) , 1 238,3  7125 o 969,0  7126 C) 1 049,1  \ 7127 C) 1 119,3  \ 7128 o 1 186,0  7129 0 1 279,5  \ 7130 0) 1 016,0  \ 7131 0 1 096,1  \ 7132 0 1 166,3  \ 7133 0 1 233,0  \ 7135 (') . 1 066,6  \ 7136 0 1 146,7  I 7137 (') 4 1 216,9  7140 o I 2 288,3  \ 7141 o 2 368,4  I 7142 C) 2 438,6  I 7143 (') 2 505,3  I 7144 n 2 598,8  I 7145 C) 2 329,5  I 7146 C) 2 409,6  I 7147 C) 2 479,8  I 7148 C) 2 546,5  7149 C) 2 640,0  \ 7150 C) 2 376,5 19 . 11 . 90 Official Journal of the European Communities No L 319/25 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc l I || I I I  100 kg   || 7151 o 2 456,6  II 7152 (l) 2 526,8  7153 o \ 2 593,5  7155 0 2 427,1  || 7156 0) 2 507,2  I 7157 0 \ 2 577,4  \ 7160 o 3 891,8  || 7161 0) 3 971,9  || 7162 o 4 042,1  II 7163 o \ 4 108,8  II 7164 o 4 202,3  l 7165 (') 3 933,0  \ 7166 0 I 4 013,1  7167 (l) 4 083,3  l 7168 o I 4 150,0  7169 a 4 243,5  I 7170 C) 3 980,0  I 7171 C) I 4 060,1  l 7172 o 4 130,3  I 7173 o 4 197,0  \ 7175 o 4 030,6  7176 o 4 110,7  7177 o 4 180,9  7180 n ¢ 7 341,7  7181 o 7 421,8  \ 7182 o \ 7 492,0  || 7183 0) \ l \ 7 558,7  7185 C) 7 382,9  7186 n \ 7 463,0  7187 C) 7 533,2  7188 C) 7 599,9  7190 n \ 7 429,9  7191 0) \ 7 510,0  \ 7192 C) \ 7 580,2  I 7195 C) \ 7 480,5  I 7196 o 7 560,6  I 7200 C) 1 665,5  \ 7201 o 1 745,6  7202 o l 1 815,8  \ 7203 0) 1 882,5  7204 n 1 976,0  7205 C) 1 706,7  7206 n 1 786,8  I 7207 V) 1 857,0  7208 C) 1 923,7 No L 319/26 Official Journal of the European Communities 19 . 11 . 90 \ Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I \ I  100 kg   I 7209 0) 2 017,2  I 7210 0) 1 753,7  I 7211 C) 1 833,8  I 7212 0 1 904,0  I 7213 C) 1 970,7  II 7215 0 1 804,3  II 7216 0 \ 1 884,4  Il 7217 0 1 954,6  || 7220 0 1 854,9  7221 0 1 935,0  \ 7260 0 I 3 944,9  \ 7261 0 4 025,0  \ 7262 0 ' 4 095,2  \ 7263 0 4 161,9  \ 7264 0 4 255,4  I 7265 (') 3 986,1  I 7266 0 4 066,2  I 7267 0 4 136,4  I 7268 C) 4 203,1  I 7269 0 4 296,6  \ 7270 0 4 033,1  \ 7271 (') 4 113,2  l 7272 0 4 183,4  l 7273 0 4 250,1  I 7275 0 4 083,7  \ 7276 0 4 163,8  7300 O 2 217,8  \ 7301 (') 2 297,9  II 7302 0 2 368,1  7303 0 2 434,8  l 7304 o 2 528,3  I 7305 o 2 259,0  I 7306 0 2 339,1  \ 7307 0 2 409,3  I 7308 C) 2 476,0  I 7309 C) 2 569,5 ¢  I 7310 C) I 2 306,0  I 7311 C) 2 386,1  I 7312 C) 2 456,3  I 7313 C) 2 523,0  I 7315 C) 2 356,6  I 7316 C) 2 436&lt;7  I 7317 0 2 506,9  I 7320 0 2 407,2  \ 7321 C) 2 487,3 19 . 11 . 90 Official Journal of the European Communities No L 319/27 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ||II I I  100 kg  I  Il 7360 o 4 274,9  7361 O \ 4 355,0  7362 (l) 4 425,2  II 7363 o 4 491,9  7364 C) 4 585,4  Il 7365 ci) 4 316,1  II 7366 C) 4 396,2 \  \\ 7367 0 \ 4 466,4  Il 7368 0 4 533,1  7369 o 4 626,6  II 7370 o \ \ 4 363,1  \ 7371 o 4 443,2 \  \ 7372 C) 4 513,4  I 7373 C) 4 580,1  I 7375 0 \ -l 4 413,7 \  \ 7376 C) 4 493,8  \\ 7378 C 1) 4 464,3  II 7400 o 2 764,6 l  Il 7401 O \ 2 844,7 l  7402 o 2 914,9  \ 7403 C) 2 981,6  I 7404 C) 3 075,1  I 7405 0 . 2 805,8  I 7406 C) 2 885,9  \ 7407 C) 2 956,1 .  \\ 7408 o 3 022,8  II 7409 O 3 116,3  7410 C) 2 852,8  7411 (') \ 2 932,9  \ 7412 C) 3 003,1  I 7413 C) 3 069,8  l 7415 C&gt; 2 903,4  I 7416 C) 2 983,5  l 7417 o 3 053,7  7420 C1) 2 954,0  \ 7421 o 3 034,1  l 7460 o 4 556,3  _ I 7461 ' C) 4 636,4  \ 7462 o 4 706,6  \ 7463 C) 4 773,3  I 7464 C) 4 866,8  l 7465 (') 4 597,5  I 7466 C) 4 677,6 l  \ 7467 C1) 4 747,8  I 7468 o 4 814,5 19 . 11 . 90No L 319/28 Official Journal of the European Communities I \ \ Positive L Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland. £ Irl Portugal Esc \ I \  100 kg   I 7470 0 4 644,5 : I 7471 0 4 724,6 I 7472 0 4 794,8 I 7475 O 4 695,1 I 7476 0 4 775,2 \ 7500 (1) 3 195,9 \ 7501 C) 3 276,0 I 7502 0 3 346,2 \ 7503 O 3 412,9 I 7504 C) 3 506,4 I 7505 ( l) 3 237,1 I 7506 0 3 317,2 I 7507 (') I 3 387,4 I 7508 o 3 454,1 7509 0 3 547,6 \ 7510 o 3 284,1. 7511 0 3 364,2 7512 0 3 434,4 I 7513 o 3 501,1 \ 7515 C) 3 334,7 \ 7516 0 3 414,8 I 7517 o 3 485,0 I 7520 C) 3 385,3 . 7521 0 , 3 465,4 7560 C) 4 808,5 II 7561 0 5 082,9 II 7562 0 4 958,8 || 7563 0 5 025,5 II 7564 0 5 119,0 II 7565 C) 4 849,7 7566 0 4 929,8 7567 (') 5 000,0 II 7568 0 5 066,7 II 7570 0 4 896,7 II 7571 0 4 976,8 II 7572 0 5 047,0 II 7575 0 4 947,3 || 7576 o 5 027,4 || 7600 0 4 822,1 II 7601 0 4 902,2 II 7602 0 4 972,4 II 7603 0 5 039,1 II 7604 0 5 132,6 II 7605 0) 4 863,3  II 7606 0 4 943,4 19 . 11 . 90 Official Journal of the European Communities No L 319/29 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Portugal I DM F1 Pta £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Esc 7607 0 I  100 kg 5 013,6  7608 7609 7610 o C ) 0) 5 080,3 5 173,8 4 910,3  Il 7611 C) 4 990,4  II 7612 o 5 060,6  I 7613 0 5 127,3  7615 (') 4 960,9  li 7616 o 5 041,0  || 7620 o 5 011,5  II 7700 0 5 559,0  |1 7701 0 5 639,1  7702 o 5 709,3  II 7703 0) 5 776,0  \ 7705 o 5 600,2  7706 o 5 680,3  \ 7707 C) 5 750,5 "  I 7708 0 5 817,2  I 7710 o 5 647,2  7711 0 . 5 727,3  I 7712 o I 5 797,5  7715 C) 5 697,8  \ 7716 o 5 777,9  7720 O 5 197,7  l 7721 o 5 277,8  \ 7722 0 5 348,0  \ 7723 C) 5 414,7  7725 C) 5 238,9  \ 7726 0 I 5 319,0  \ 7727 0 I. 5 389,2  7728 C) 5 455,9  7730 o 5 285,9  I 7731 C) 5 366,0  \ 7732 o 5 436,2  7735 C) 5 336,5  7736 0 5 416,6  \ 7740 O 6 682,7  7741 0) 6 762,8  7742 (') 6 833,0  \ 7745 . \ 6 723,9  \ 7746 o 6 804,0  \ 7747 C) 6 874,2  \ 7750 o 6 770,9  7751 C) 6 851,0  7758 \  No L 319/30 Official Journal of the European Communities 19 . 11 . 90 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ \  100 kg   \ 7759 I   I 7760 o 8 167,8  \ 7761 (') 8 247,9 7762 0 8 318,1  7765 0 1 8 209,0  7766 C5 8 289,1  7768 869,7  I 7769 \ 949,8  \ 7770 C1) ' 8 256,0  I 7771 0 8 336,1  Il 7778 2 230,2  || 7779 2 310,3  l 7780 o 9 652,9 \ 7781 C) 9 733,0 , 7785 C) 9 694,1 7786 0 9 774,2 II 7788 Il 3 833,7 II 7789 Il 3 913,8 \ 7798 (')  \ 7799 C)  \ 7800 Il 10 106,7 || 7801 \\ 10 186,8 Il 7802 10 257,0 II 7805 II 10 147,9 7806 10 228,0 Il 7807 10 298,2 II 7808 C) 1 117,2 II 7809 C) 1 197,3 Il 7810 Il 10 194,9 II 7811 II 10 275,0 li 7818 (') 2 477,7 Il 7819 0 2 557,8 II 7820 C) 10 354,2 Il 7821 C) 10 434,3 II 7822 o 10 504,5 II 7825 C) 10 395,4 li 7826 (') 10 475,5 Il 7827 O 10 545,7 II 7828 0 4 081,2 II 7829 (') 4 161,3 II 7830 0 10 442,4 li 7831 C) 10 522,5 || 7838 (') 4 134,3 II 7840 C)   II 7841 C)  19 . 11 . 90 Official Journal of the European Communities No L 319/31 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta .United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc ¢ I  100 kg  I  7842 0   7843 0 712,0  7844 C) I \ 805,5  7845 (7   || 7846 0  \  II 7847 C) \ 686,5  I 7848 C) 753,2  7849 0 846,7  I 7850 (') \   II 7851 C) l  \  II 7852 C) 733,5 «- II 7853 0 \ 800,2  7855 C) I \   7856 C) 713,9  II 7857 0 I 784,1  7858 o 684,4  7859 V) 764,5  7860 0 825,0  I 7861 n 905,1 7862 o 975,3  7863 . C) 1 042,0  7864 C) 1 135,5  7865 C) 866,2  7866 C) 946,3  Il 7867 0 1 016,5  II 7868 C) 1 083,2  7869 C) 1 176,7 \  Il 7870 C) \ 913,2  7871 o 993,3  I 7872 0 1 063,5  \ 7873 (l) I 1 130,2 l  7875 o 963,8  7876 0 \ 1 043,9  \ 7877 o 1 114,1  7878 0) 1 014,4 l  7879 C) 1 094,5  7900 0 1 155,0  I 7901 (l) 1 235,1  7902 (l) 1 305,3  7903 C) 1 372,0  7904 C) 1 465,5  \ 7905 o 1 196,2  7906 C) 1 276,3  7907 (l) 1 346,5  7908 C) 1 413,2 No L 319/32 Official Journal of the European Communities 19 . 11 . 90 I \ Positive Negative I CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain . Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II \ I  100 kg  I  Il 7909 C) l 1 506,7 l '  \ 7910 0 1 243,2  \ 7911 0) 1 323,3  Il 7912 0 1 393,5 \  Il 7913 0 1 460,2  Il 7915 C) 1 293,8  Il 7916 0 1 373,9  Il 7917 0 1 444,1  || 7918 0 I. 1 344,4 '  II 7919 0 I 1 424,5  II 7940 0 l 1 650,1  Il 7941 0 1 730,2  || 7942 o 1 800,4  || 7943 O 1 867,1  li 7944 0 1 960,6  || 7945 0 1 691,3  7946 o 1 771,4  7947 (') \ l 1 841,6 \  II 7948 0 1 908,3  7949 0 2 001,8  || 7950 0) 1 738,3  II 7951 (') 1 818,4  \ 7952 o 1 888,6  7953 0 1 955,3  7955 (') 1 788,9  \ 7956 (') 1 869,0  \ 7957 0 1 939,2  l 7958 C) ' 1 839,5  I 7959 O 1 919,6  7960 (') 2 392,6  \ 7961 C) 2 472,7  \ 7962 0 I 2 542,9  \ 7963 O l 2 609,6  \ 7964 (') 2 703,1  \ 7965 (') I \ 2 433,8  \ 7966 2 513,9 I  7967 0 2 584,1  I 7968 0 2 650,8  \ 7969 C) 2 744,3  I 7970 0) \ 2 480,8  7971 (') 2 560,9  I 7972 0 2 631,1  I 7973 C) 2 697,8  I 7975 0 . l 2 531,4  7976 0 2 611,5 19 . 11 . 90 Official Journal of the European Communities No L 319/33 I \ Positive X Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc I I I I I  100 kg   \ 7977 0 Il 2 681,7  l 7978 o Il l 2 582,0  \ 7979 0 Il \ 2 662,1  I 7980 0 3 712,6 .  I 7981 0 3 792,7  7982 0 \ 3 862,9  \\ 7983 0) 3 929,6  \ 7984 0 4 023,1  || 7985 0 Il 3 753,8  I 7986 0 Il 3 833,9  I 7987 0 3 904,1  \ 7988 0 \ 3 970,8  l 7990 o 3 800,8  I 7991 0 \ 3 880,9  7992 0 \ \ 3 951,1  \ 7995 o \ \ 3 851,4  \ 7996 o 3931,5 Amounts to be deducted -l 51xx 116,9  II 52xx Il 247,0  II 53xx 395,2  54xx 546,3  || 5 5xx 779,0  I 56xx Il 1 129,6  II 570x Il 1 752,8  I 571x 1 752,8  I 572x II 2 453,9  I 573x 2 453,9  \ 574x l 3 155,0  5750 \ 3 155,0  |1 5751 II 3 155,0  || 5760 fl 3 856,1  5761 3 856,1  \ 5762 l 3 856,1  I 5765 \ 3 856,1  \ 5766 \ 3 856,1  5770 l 3 856,1  I 5771 l 3 856,1  5780 \ 4 557,3  I 5781 \ 4 557,3  \ 5785 l 4 557,3  5786 l 4 557,3  579x I 116,9 No L 319/34 Official Journal of the European Communities 19 . 11 . 90 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc \ II I  100 kg   \ 5808 Il 116,9  5809 Il 116,9  \ 5818 Il 116,9  5819 Il 116,9  \ 582x Il - 116,9  5830 Il 116,9  5831 Il \ 116,9  l 5838 Il 247,0  \ 584x Il 247,0  II 585x Il 247,0  || 586x \ 395,2  I 587x 395,2  I 590x 546,3  591x II \ 546,3  594x 779,0  \ 595x 779,0  l 596x Il 1 129,6  \ 597x Il 1 129,6  I 598x Il - 1 752,8  I 599x III 1 752,8 Amounts to be deducted 61xx 87,0  I 62xx 184,0  \ 63xx 294,4  I 64xx 406,9  \ 65xx 580,2  66xx 841,3  Il 670x II 1 305,5  II 671x Il 1 305,5  II 672x Il 1 827,7  II 673x Il 1 827,7  II 674x Il 2 349,9  II 6750 Il 2 349,9  II 6751 Il 2 349,9  II 6760 Il 2 872,1  II 6761 Il 2 872,1  II 6762 Il 2 872,1  II 6765 Il 2 872,1  II 6766 II 2 872,1   II 6770 l 2 872,1  Il 6771 2 872,1  Il 6780 3 394,3  6781 \ 3 394,3 19. 11 . 90 Official Journal of the European Communities No L 319/35 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pta United Kingdom £ Belgium/ , Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl Portugal Esc || I III I I  100 kg  I  II 6785 3 394,3  6786 \ \ 3 394,3  II 679x \ Il \ 87,0  II 6808 \ Il ' 87,0  II 6809 \ Il 87,0  II 6818 \ Il \ 87,0  II 6819 \ Il 87,0  II 682x \ Il 87,0  II 6830 \ Il 87,0  \ 6831 \ Il l 87,0  \ 6838 I Il \ 184,0  Il 684x I Il \ 184,0 \  Il 685x \ Il .I 184,0  Il 686x I Il 294,4  I 687x l Il 294,4  II 690x l Il 406,9  691x I Il \ 406,9 \  Il 694x I Il 580,2  II 695x l Il 580,2  I 696x l 841,3  II 697x \ 841,3 l  II 698x \ 1 305,5  I 699x \ l l l l 1 305,5 l (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). -(*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18, 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 122, 14 . 5 . 1990, p. 48) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose s The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. No L 319/36 Official Journal of the European Communities 19 . 11 . 90 ANNEX II Monetary coefficients Products Member States Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products  Pigmeat  Sugar  Cereals  Eggs and poultry and albumins  Wine   1,042 1,013 1,013 1,010     1,161 1,161 1,029 1,029 1,082  0,965 0,971 0,979 0,975   Processed products (Regulation . (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar  Jams and marmalades (Regulation (EEC) No 426/86)  Olive oil sector   1,042 1,013 1,042 1,013     1,161 1,029 1,161 1,029  0,971 0,975 0,971 0,979 19 . 11 . 90 Official Journal of the European Communities No L 319/37 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance A Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 19 November 1990 onwards are in the cases indicated below to be multi ­ plied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from The beginning of the 1991 /92 marketing year for the sectors con ­ cerned Greece Cereals Sugar Beef and veal Pigmeat Poultrymeat and eggs Milk and milk products Olive oil Wine 0 0 0,249983 0 0 0,249983 0 0